Citation Nr: 0936442	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  04-03 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral eye disability.

2.   Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
head disability, to include headaches.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left foot disability.

5.  Entitlement to service connection for a gastrointestinal 
disability.

6.  Entitlement to service connection for a thoracic spine 
disability.

7.  Entitlement to service connection for bilateral knee 
disability.

8.  Entitlement to service connection for a right hand 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 
1973 and again from November 1974 to November 1977.  He also 
had unverified periods of active and inactive duty for 
training from June 1983 to December 1998.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA).   The issues were previously before 
the Board in December 2006, at which time they were remanded 
for further development.

The issue of entitlement to service connection for a left 
foot disability, and the reopened claims of entitlement to 
service connection for a psychiatric disability, bilateral 
eye disability, bilateral knee disability, a left foot 
disability, and a head disability, to include headaches, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  By a rating decision in March 1979, the RO determined 
that new and material evidence had been received to reopen 
the Veteran's claim for entitlement to service connection for 
bilateral eye disability, and denied the reopened claim.  The 
Veteran was notified of this determination and his right to 
appeal, but a timely appeal was not filed.

2.  Evidence added to the record since the March 1979 RO 
determination includes supplemental service treatment 
records.

3.  By a rating decision in October 1978, the RO denied 
service connection for a psychiatric disability.  The Veteran 
was notified of this determination and his right to appeal, 
but a timely appeal was not filed.

4.  Evidence added to the record since the October 1978 RO 
determination includes supplemental service treatment 
records.

5.  By a rating decision in October 1978, the RO denied a 
reopened claim for service connection for a head disability, 
to include headaches.  The Veteran was notified of this 
determination and his right to appeal, but a timely appeal 
was not filed.

6.  Evidence added to the record since the October 1978 RO 
determination includes supplemental service treatment 
records.

7.  By a rating decision in October 1978, the RO denied a 
reopened claim for service connection for a left foot 
disability.  The Veteran was notified of this determination 
and his right to appeal, but a timely appeal was not filed.

8.  Evidence added to the record since the October 1978 RO 
determination includes supplemental service treatment 
records.

9.  The competent clinical evidence of record does not 
demonstrate that the Veteran has a current right hand 
disability.

10.   Thoracic spine degenerative joint disease was initially 
demonstrated on Reserve duty in the National Guard.

11.  GERD has been shown by competent evidence to be causally 
related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The March 1979 rating decision, which determined that new 
and material evidence had not been submitted to reopen the 
Veteran's claim for bilateral eye disability, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2008).  

2.  The evidence received subsequent to the March 1979 rating 
decision is new and material and the requirements to reopen a 
claim of entitlement to service connection for bilateral eye 
disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (as in effect prior to August 29, 
2001).

3.  The October 1978 rating decision, which denied the 
reopened claim for service connection for a left foot 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).  

4.  The evidence received subsequent to the October 1978 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
left foot disability have been met.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001).

5.   The October 1978 rating decision, which denied the 
Veteran's claim for service connection for a psychiatric 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).  

6.  The evidence received subsequent to the October 1978 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
psychiatric disability have been met. 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

7.   The October 1978 rating decision, which denied the 
reopened claim for service connection for a head disability, 
to include headaches, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).  

8.  The evidence received subsequent to the October 1978 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
head disability, to include headaches, have been met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (as 
in effect prior to August 29, 2001).

9.  A right hand disability was not incurred in or aggravated 
by active service, to include active duty for training and 
inactive duty for training.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131, 5107 (West 2002); C.F.R. §§ 3.6(c)(1), 3.102, 
3.303 (2008).

10.  Thoracic spine degenerative joint disease was incurred 
in active service, to include active duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.303 (2008).

11.  GERD was incurred in active service. 38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.6, 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned in the award of the 
benefit sought.

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

With respect to the issues on appeal, VA issued VCAA notice 
letters in September 2001, May 2002, January 2007, and 
January 2008, from the agency of original jurisdiction (AOJ) 
to the appellant that informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence and notified that a 
disability rating and effective date will be assigned in 
event of award of any benefit sought per Dingess/Hartman.  
The Veteran was also informed of what new and material 
evidence could be submitted to reopen his claims for service 
connection for an eye disability, a psychiatric disability, a 
head disability, to include headaches, and a left foot 
disability, what type of evidence would qualify as "new" 
evidence, and per the requirements set forth in Kent, 
specifically informed him of what evidence would be necessary 
to substantiate the element or elements required to establish 
the claims that were found insufficient in the previous 
denials.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notice was 
issued after the AOJ decision that is the basis of this 
appeal.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Moreover, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, although complete notice was not 
provided to the appellant until after the initial 
adjudication, the appeal was readjudicated thereafter, and 
the appellant has not been prejudiced thereby.  The actions 
taken by VA have essentially cured the error in the timing of 
notice.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, private and VA 
treatment records, and a report of VA examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

With respect to the Veteran's service connection claims, VA 
examinations and opinions were obtained.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations and opinions obtained in this case are more than 
adequate, as they were based on detailed and thorough 
physical examinations.  The examiner also provided complete 
rationales for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination and 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

With respect to the Veteran's new and material evidence 
claims, the Board  notes that VA does not have a duty to 
provide a VA examination if the claim is not reopened.  The 
VCAA explicitly states that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C.A. § 
5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

If all of the evidence is in relative equipoise, the benefit 
of the doubt should be resolved in the veteran's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2008).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).
A.  New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 
(2008), a final decision by the RO may not thereafter be 
reopened and allowed, in the absence of clear and 
unmistakable error (CUE), except as provided by 38 U.S.C.A. § 
5108, which indicates that "[i]f new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, the [VA] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once an RO 
decision becomes final under section 7105(c), in the absence 
of CUE, and absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. § 3.105.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  

Under the provisions in effect prior to August 29, 2001, new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) 
(as in effect prior to August 29, 2001)

Under the provisions in effect from August 29, 2001, material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  

The Veteran's claims for whether new and material evidence 
has been presented to reopen a claim for entitlement to 
service connection for a left foot disability and an eye 
disability were received in January 2001.  Therefore, the 
Board finds that the pre-August 29, 2001 standard of review 
should be applied.  

The Veteran's claims for whether new and material evidence 
has been presented to reopen claims for entitlement to 
service connection for a psychiatric disability 
and a head disability, to include headaches were received in 
October 2001.  Therefore, the Board finds that the post 
August 29, 2001 standard of review should be applied.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered. 38 C.F.R. § 3.156(c).

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West Supp 2002); 38 C.F.R. § 3.6(a) (2008); Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as full-time duty in the 
Armed Forces performed by Reserves for training purposes or 
full-time duty performed by members of the National Guard of 
any State.  38 U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 
3.6(c) (2008).  Inactive duty training includes duty, other 
than full-time duty, performed by a member of the National 
Guard of any State.  38 C.F.R. § 3.6(d) (2008).

Legal Analysis

A.  New and Material Evidence

The Veteran asserts that new and material evidence has been 
submitted to reopen his claims for service connection for an 
eye disability, a psychiatric disability, a head disability, 
to include headaches, and a left foot disability.

1.  Eye Disability

With respect to the Veteran's eye disability, the record 
reflects that the Regional Office, in a May 1973 decision, 
denied the Veteran's claim for service connection for an eye 
disability on the basis that the Veteran's service treatment 
records did not show treatment or diagnosis of an eye 
condition.  No appeal was taken from that determination, and 
there has been no allegation of CUE in that regard.  As such, 
it is final.  38 U.S.C.A. § 7105.  In an October 1978 rating 
decision, the RO, which apparently reopened the Veteran's 
claim, found that the Veteran was shown to have strabismus 
and that he had undergone surgery for recession of the eye 
muscle in 1960.  The RO also noted that the Veteran had had 
residual diplopia since the surgery, which was in no way 
aggravated by his service.  No appeal was taken from that 
determination, and there has been no allegation of CUE in 
that regard.  As such, it is final.  38 U.S.C.A. § 7105.  
Thereafter, in a March 1979 confirmed rating decision, the 
RO, after the receipt of additional evidence, determined that 
such evidence did not warrant any change in prior denial of 
service connection for an eye condition.  No appeal was taken 
from that determination, and there has been no allegation of 
CUE in that regard.  As such, it is final.  38 U.S.C.A. 
§ 7105.

The evidence of record at the time of the March 1979 denial 
included service treatment records from the Veteran's periods 
of active service (February 1971 to February 1973 and 
November 1974 to November 1977).  Such treatment records show 
that on his October 1974 enlistment examination as well as on 
his October 1977 separation examination, the Veteran reported 
a history of eye trouble and that he underwent eye surgery in 
1958.  Such treatment records also show that the Veteran wore 
glasses or contact lenses and had vision in both eyes.  A 
November 1974 Record of Optometric Examination shows that 
that there was no change in the Veteran's prescription and 
that he could keep the same lenses.  In a July 1977 service 
treatment record, the Veteran reported that he saw double and 
floaters and that he occasionally saw things shake and that 
his eyes focused slowly.

The evidence received since the final March 1979 RO decision 
includes private and VA treatment records showing that since 
1986, the Veteran has been treated for various eye 
conditions, including blurred vision, right eye subretinal 
neovascularization, and glaucoma.  Such evidence also 
includes additional service treatment records from the 
Veteran's service in the Kentucky Army National Guard dated 
from 1982 to 1998 which show that the Veteran had a history 
of eye trouble and that he had right eye laser surgery in 
1986 for histoplasmosis and a right eye scar as a result of 
such surgery.

The Board notes that the supplemental service department 
reports (here, the previously unreviewed service records) 
require reopening of the claim as they constitute new and 
material evidence as defined in 38 C.F.R. § 3.156(a).  
Accordingly, the Board concludes that the evidence received 
subsequent to the March 1979 RO denial, considered in 
conjunction with the record as a whole, is new and material 
and the claim for entitlement to service connection for 
bilateral eye disability is reopened.

2.  Psychiatric Disability

With respect to the Veteran's psychiatric disability, the 
record reflects that the Regional Office, in an October 1978 
decision, denied the Veteran's claim for service connection 
for a psychiatric disability on the basis that the Veteran's 
documented indication of nervousness in service was a 
situational reaction and an episode associated with 
situational reaction and did not constitute a ratable nervous 
disability.  No appeal was taken from that determination, and 
there has been no allegation of CUE in that regard.  As such, 
it is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the October 1978 denial 
included service treatment records from the Veteran's periods 
of active service (February 1971 to February 1973 and 
November 1974 to November 1977).  Such treatment records 
showed that the Veteran reported a history of nervous trouble 
on his October 1974 entrance examination.  He also reported a 
history of nervous trouble and depression or excessive worry 
on his October 1977 separation examination.  A March 1976 
service treatment record reflects that the Veteran complained 
of experiencing nervousness.  A November 1977 service 
treatment record also shows that the Veteran complained of 
being nervous and was agitated.  He reported that he had been 
under a lot of pressure during the prior three months in both 
his job and his personal life.  

The evidence received since the final October 1978 RO 
decision includes VA treatment records showing that the 
Veteran has complained of, and been treated for depression.  
Such evidence also includes additional service treatment 
records from the Veteran's service in the Kentucky Army 
National Guard dated from 1982 to 1998.

The Board notes that the supplemental service department 
reports (here, the previously unreviewed service records) 
require reopening of the claim as they constitute new and 
material evidence as defined in 38 C.F.R. § 3.156(a).  
Accordingly, the Board concludes that the evidence received 
subsequent to the October 1978  RO denial, considered in 
conjunction with the record as a whole, is new and material 
and the claim for entitlement to service connection for a 
psychiatric disability is reopened.

3.  Head Disability, to include Headaches

With respect to the Veteran's head disability, the record 
reflects that the Regional Office, in a May 1973 decision, 
denied the Veteran's claim for service connection for a head 
disability on the basis that the Veteran's service treatment 
records did not show treatment or diagnosis of a head 
condition.  No appeal was taken from that determination, and 
there has been no allegation of CUE in that regard.  As such, 
it is final.  38 U.S.C.A. § 7105.  In an October 1978 rating 
decision, the RO, which apparently reopened the Veteran's 
claim, found that the Veteran underwent a craniotomy in 1952 
but there was no evidence of aggravation in service of such 
condition, although he had some residual headaches following 
the surgery.  No appeal was taken from that determination, 
and there has been no allegation of CUE in that regard.  As 
such, it is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the October 1978 denial 
included service treatment records from the Veteran's periods 
of active service (February 1971 to February 1973 and 
November 1974 to November 1977).  Such treatment records 
showed that the Veteran reported a history of head surgery 
when he was eight months old.  Such records also show than 
the Veteran complained of, and sought treatment for headaches 
in 1974, as well as in an undated service treatment record.  
He also reported a history of headaches on his October 1977 
separation examination.

The evidence received since the final October 1978 RO 
decision includes VA treatment records showing that the 
Veteran has complained of, and sought treatment for 
headaches.  Such evidence also includes additional service 
treatment records from the Veteran's service in the Kentucky 
Army National Guard dated from 1982 to 1998 which show that 
the Veteran head surgery when he was eight months old.

The Board notes that the supplemental service department 
reports (here, the previously unreviewed service records) 
require reopening of the claim as they constitute new and 
material evidence as defined in 38 C.F.R. § 3.156(a).  
Accordingly, the Board concludes that the evidence received 
subsequent to the October 1978 RO denial, considered in 
conjunction with the record as a whole, is new and material 
and the claim for entitlement to service connection for a 
head disability, to include headaches, is reopened.

4.  Left Foot Disability

With respect to the Veteran's left foot disability, the 
record reflects that the Regional Office, in a May 1973 
decision, denied the Veteran's claim for service connection 
for a left foot disability on the basis that the a left foot 
cut existed prior to enlistment to service that that there 
was no incident of aggravation and that aggravation was not 
conceded.  No appeal was taken from that determination, and 
there has been no allegation of CUE in that regard.  As such, 
it is final.  38 U.S.C.A. § 7105.  In an October 1978 rating 
decision, the RO, which apparently reopened the Veteran's 
claim, again found that there was no evidence of any 
aggravation of residuals to a laceration to the left foot 
which had preexisted service.  No appeal was taken from that 
determination, and there has been no allegation of CUE in 
that regard.  As such, it is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the October 1978 denial 
included service treatment records from the Veteran's periods 
of active service (February 1971 to February 1973 and 
November 1974 to November 1977).  Such treatment records 
showed that in November 1972, the Veteran complained of, and 
sought treatment for, left foot pain, numbness, paresthesia, 
and hyperesthesia.  The examiner, who indicated that the 
Veteran, prior to service, fell on a broken bottle and that 
glass got into his foot, indicated that there was evidence of 
a laceration to the sensory nerve at the time of injury and 
that there was a possible neuroma.  Additionally, on the 
Veteran's December 1972 separation examination, the examiner 
reported that the Veteran experienced left foot pain.  An 
October 1977 service treatment record also shows that the 
Veteran complained of pain in his left foot on a road march.   
The examiner's impression was that the Veteran had 
metatarsalgia and plantar fasciitis.  The Veteran also 
reported a history of foot trouble on his October 1977 
separation examination.

The evidence received since the final October 1978 RO 
decision includes VA treatment records showing that the 
Veteran has complained of, and sought treatment for foot 
pain, numbness, and tingling.  Such evidence also includes 
additional service treatment records from the Veteran's 
service in the Kentucky Army National Guard dated from 1982 
to 1998 which show that the Veteran reported a history of 
left foot trouble on reports of medical examination in April 
1982, September 1986, August 1990, October 1995, and November 
1998.

The Board notes that the supplemental service department 
reports (here, the previously unreviewed service records) 
require reopening of the claim as they constitute new and 
material evidence as defined in 38 C.F.R. § 3.156(a).  
Accordingly, the Board concludes that the evidence received 
subsequent to the October 1978 RO denial, considered in 
conjunction with the record as a whole, is new and material 
and the claim for entitlement to service connection for a 
left foot disability, is reopened.

B.  Service Connection

1.  Thoracic Spine Disability

The Veteran asserts that service connection is warranted for 
a thoracic spine disability.  In order to establish service 
connection on a direct incurrence basis, the Veteran must 
provide evidence of a current disability, an in-service 
injury or disease, and a nexus between the current disability 
and the in-service injury or disease.  With respect to a 
current disability, the record reflects that the Veteran has 
been diagnosed with osteoarthritis or degenerative joint 
disease of the spine since 2001.  In October 2007, a VA 
examiner, after a physical examination and x-rays, 
specifically diagnosed the Veteran with degenerative joint 
disease of the thoracic spine. 

With respect to an in-service injury or disease, the 
Veteran's service treatment records reflect that in April 
1986, while serving on unspecified Reserve duty in the 
National Guard, the Veteran complained of thoracic spine pain 
after experiencing a "popping sensation" after lifting a 
heavy pot while working in the kitchen.  The examiner 
diagnosed the Veteran with degenerative joint disease.  The 
examiner further reported that x-rays of the Veteran's 
thoracic spine showed mild degenerative joint disease.  
Additionally, on a November 1998 periodic Non-Fly Report of 
Medical Examination, the Veteran reported a history of 
recurrent back pain.  Likewise, the examiner from the 
examination reported that the Veteran had been previously 
diagnosed with degenerative arthritis of the spine.

With respect to the etiology of the Veteran's thoracic spine 
arthritis, the examiner from the Veteran's October 2007 VA 
examination, after an examination of the Veteran and a review 
of his claims file, opined that it was "at least as likely 
as not (50/50 probability) that the Veteran's thoracic spine 
joint disease was related to military service."   The 
rationale for the examiner's opinion was that there "is 
documentation of degenerative joint disease spine 
noted/diagnosed while the Veteran was active duty military."  

However, contrary, to such opinion is that of a VA examiner, 
who in August 2008, after a review of the Veteran's claims 
file and a physical examination, opined that the Veteran's 
"complaint of thoracic spine disabilities are less likely 
then not secondary to any service related injury or 
occurrence.  Although the patient claims to have had an 
injury in the service while as a cook, I could find no 
correlating treatment program which would suggest a longterm 
or debilitating injury."

In weighing the probative value of such opinions, the Board 
finds that the August 2008 VA examiner's opinion is based on 
an inaccurate factual premise (i.e. that there was no 
evidence of an in-service injury).  Indeed, as documented in 
the Veteran's service treatment records and as referenced by 
the October 2007 VA examiner, the Veteran was diagnosed with 
thoracic spine degenerative joint disease in April 1986, 
while on Guard duty.  Therefore, because the August 2008 VA 
opinion is based on an inaccurate factual premise, the Board 
finds that such opinion to be less than probative medical 
evidence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(a medical opinion based on an inaccurate factual premise is 
not probative).   

Thus, in determining whether the Veteran's current thoracic 
spine disability is related to service, the Board finds that 
the October 2007 VA opinion is more probative than the August 
2008 VA opinion.  Accordingly, in light of the evidence of 
record which shows both an in-service and post-service 
diagnosis of thoracic spine degenerative joint disease and 
the existence of a competent and probative, favorable 
clinical opinion as to the etiology of such condition, the 
Board, with resolution of doubt in the Veteran's favor, finds 
that the evidence is sufficient to support a grant of service 
connection for thoracic spine degenerative joint disease.

2.  Right Hand Disability

The Veteran asserts that service connection is warranted for 
a right hand disability. With respect to an in-service injury 
or disease, the Veteran's service treatment records reflect 
that in January 1977, he reported that he had noisy 
"crackling" hands that were beginning to have pain.  
Physical examination was unremarkable.  The impression was 
arthralgia.  In October 1977, the Veteran complained of pain 
in his finger joints.  On orthopedic examination two days 
later, the Veteran complained of bilateral swelling and 
crackling of the hands, as well as stiffness in the morning.  
Physical examination produced an impression of normal 
examination.  In an April 1982 report of medical examination 
taken in conjunction with his enlistment into the Army 
National Guard, it was noted as medical history that the 
examiner reported that the Veteran had fractured his right 
hand and knuckles in 1976.  Physical examination of the upper 
extremities at that time was normal.  An exostosis of the 
right dorsal wrist was noted on examination in September 
1986.  At that time, the Veteran reported a history of a 
right hand operation in February 1983 for a tumor.  A well-
healed transverse surgical scar of the right upper extremity 
was noted in August 1990.  At that time, a fracture of the 
right fifth metacarpal phalangeal joint of the right hand was 
noted as medical history.  Further, the Board observes that 
in a June 1996 hospital record, it was reported that the 
Veteran had had a past medical history of degenerative joint 
disease of the hands.

However, with respect to a current disability, the evidence 
of record does not demonstrate that the Veteran has a 
currently diagnosed right hand condition.  In this regard, in 
an April 2008 VA examination report, the examiner, who noted 
that he had not examined the Veteran but had reviewed the 
claims file, which included the report of a prior October 
2007 VA examination, in which he did examine the Veteran, 
stated that examination of the Veteran's left hand showed 
normal range of motion and no tenderness.  He also indicated 
that at that time there was no clinical evidence of a right 
hand disability secondary to military service.  Therefore, in 
the absence of any evidence to the contrary, the Board finds 
that the preponderance of the evidence is against a finding 
that the Veteran has a currently diagnosed right hand 
disability.

Accordingly, as the evidence of record does not demonstrate 
that the Veteran has a current right hand disability, the 
Board concludes that an award of service connection is not 
justified.  Support for this conclusion is found in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court 
found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

In conclusion, although the Veteran asserts that he has a 
current right hand disability, he is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical diagnosis or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  He is competent to give evidence about 
what he experienced; for example, he is competent to report 
that he experiences certain symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board finds 
that the negative evidence of record, including the April 
2008 VA examination report, is of greater probative value 
than the Veteran's statements in support of his claim.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the Veteran has a current 
right hand disability as a result of his service.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2008), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a right hand disability, and the 
claim must be denied.

3.  Gastrointestinal Disability

The Veteran asserts that service connection is warranted for 
a gastrointestinal disability. 

At the outset, the Board observes that on various reports of 
examinations in the Veteran's service treatment records, the 
Veteran reported that he underwent stomach surgery when he 
was either six or eight months old.  However, the Board 
observes that the record does not contain any documented 
contemporaneous clinical findings to establish that the 
Veteran had a chronic, pre-existing gastrointestinal 
disability.  Additionally, on the numerous reports of 
examination of record, none of the examiners indicated that 
the Veteran had a gastrointestinal disability.  Rather, they 
all indicated that the Veteran's abdomen and viscera were 
normal.  Moreover, although the record demonstrates that the 
Veteran underwent an incisional hernia repair in 1969, which 
was prior to his entrance into service, an October 2007 VA 
examination report shows that the examiner, after a review of 
the claims file, opined that the "surgeries the Veteran had 
prior to the military did not have to do with GERD [which] 
did not appear to be present prior to entry into active 
service."   Thus, although the Veteran reported that he had 
a history of a gastrointestinal disability prior to entrance 
into service, the then contemporaneous, objective clinical 
findings of record do not reflect that the Veteran had a 
chronic gastrointestinal disability.  Therefore, the Board 
finds that the presumption of soundness applies in this case.  
Where the presumption of sound condition at entrance to 
service cannot be rebutted, the assumption of the fact for 
which the presumption stands -- that is, that the veteran was 
in sound condition at entry to service as to the disability 
for which he seeks service connection -- must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under 38 U.S.C. § 1111, 
the veteran's claim must be considered one for service 
incurrence or direct service connection.  See Wagner, 370 
F.3d at 1096.

With respect to a current disability, post service treatment 
records reflect that the Veteran has complained of, and been 
treated for gastrointestinal disability that has been 
diagnosed as GERD, hiatal hernia, reflux esophagitis and/or 
Barrett's esophagus.  With respect to an in-service injury or 
disease, the Veteran's service treatment records show that in 
February 1975, the Veteran complained of experiencing stomach 
pain, which the examiner attributed to an upper respiratory 
infection.  A March 1975 service treatment record shows that 
he again complained of epigastric burning, for which he was 
prescribed Gasviscon.  In October 1975, the Veteran 
complained of left-sided chest pain.  The examiner's 
impression was that of epigastric pain.  In March 1976, the 
Veteran complained of abdominal pain that came off and on.  
The Veteran reported a history of having had upper GI surgery 
for a hiatus hernia and that the pain was similar in nature 
to that prior to the surgery.  A September 1977 service 
treatment records shows that that the Veteran underwent an 
upper GI series as a result of epigastric pain.  The examiner 
reported that such study was negative.

As to the etiology of the Veteran's current gastrointestinal 
disability, a February 2004 VA examination report, shows that 
the examiner, after an examination of the Veteran and a 
review of his claims file, indicated that the Veteran "did 
have epigastric pain during active duty service...and that it 
was "prudent to remember that endoscopy was not a procedure 
widely used at that time."  The VA examiner further noted, 
however, that an upper GI series did not show any esophagitis 
or reflux or ulceration.  Significantly, she opined that it 
was "not likely that that his current GERD or Barrett 
esophagus is related to military service 25-30 years ago.  He 
has had persistent problems with incisional hernias and this 
is unlikely related to any symptoms he had in the military, 
but is likely related to the surgical procedure done to treat 
the chronic esophagitis as well as a pre-existing ventral 
repair."  

However, contrary to such opinion is that of the Veteran's 
private treating physician, Dr. W. R. B., who indicated that 
the Veteran's chronic gastroesophageal reflux disease had 
been a progressive condition and had become refractory to 
medical therapy and subsequently required surgery in 2002 for 
correction  According to Dr. B., the Veteran's GERD had been 
aggravated by a number of conditions and also was aggravated 
by his activity during his time in the service and that his 
symptoms increased in severity during the time he was in the 
service.  Dr. B. further stated that he believed that the 
Veteran's service experience was probably contributory to the 
progression of his disease process.

Similarly, in an October 2007 VA examination report, an 
examiner, after an examination of the Veteran and a review of 
his claims file, stated that the surgeries that the Veteran 
had prior to the military did not have to do with GERD.  He 
further noted that the "Veteran did complain of reflux-type 
symptoms while on active duty and that he most likely did 
have the diagnosis of GERD while on active duty and this did 
not appear to be present prior to entry into the service."

In weighing the probative value of the opinions of record, 
the Board finds that all three examiners provided well-
supported rationales for their decisions.  Thus, in 
determining whether the Veteran's current GERD is related to 
service, the Board finds that the evidence of record is in 
equipoise in this regard and that it cannot be ruled out that 
such an etiological relationship exists.  As such, with 
resolution of doubt in the Veteran's favor, the Board finds 
that the evidence of record supports a finding of entitlement 
to service connection for GERD.


ORDER

The appeal to reopen the claim for service connection for 
bilateral eye disability is granted.

The appeal to reopen the claim for service connection for a 
psychiatric disability is granted.

The appeal to reopen the claim for service connection for a 
head disability, to include headaches, is granted.

The appeal to reopen the claim for service connection for a 
left foot disability is granted.

Entitlement to service connection for a right hand disability 
is denied.

Entitlement to service connection for thoracic spine 
degenerative joint disease is granted.

Entitlement to service connection for GERD is granted.


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2008).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  

A.  Bilateral Knee Disability

With respect to the Veteran's claim for entitlement to 
service connection for bilateral knee disability, post-
service treatment records demonstrate that the Veteran has 
been diagnosed with bilateral knee degenerative arthritis.  
With respect to an in-service injury or disease, a July 1975 
service treatment record shows that the Veteran complained of 
experiencing left knee pain that was due to an injury that 
had occurred six months prior.  A December 1998 service 
treatment record also demonstrates that the examiner assessed 
the Veteran as having degenerative joint disease of the 
knees.  As to the etiology of such knee condition, an August 
2008 VA examination report shows that an examiner, after an 
examination and a review of the Veteran's claims file, opined 
that it was less likely as not that any current bilateral 
knee disability was related to the Veteran's military 
service.  In reaching this conclusion, the examiner noted 
that the Veteran's "service record does not document any 
event which would have injured his knees during his service 
record, or any instigating/aggravating factor during his 
years of service."  However, in light of the aforementioned 
evidence of record which clearly shows that the Veteran had 
bilateral knee symptomatology in service, the Board finds 
that the August 2008 VA opinion is inadequate because the 
examiner's opinion was based on an inaccurate factual 
opinion.  Therefore, the Board finds that a new VA 
examination is warranted to ascertain the nature and etiology 
of the Veteran's bilateral knee disability.

Moreover, while service personnel records document that the 
Veteran had Reserve service in December 1998, the specific 
dates and type of service (i.e. active duty for training or 
inactive duty training) have not been verified.

B.  Reopened Claims

Having reopened the claims for service connection for an eye 
disability, a psychiatric disability, a head disability, to 
include headaches, and a left foot disability in the above 
adjudication, the reopened claims must be adjudicated by the 
RO, de novo, prior to appellate consideration of the reopened 
claims.

(1.)  Bilateral Eye Disability

With respect to the reopened claim of entitlement to service 
connection for an eye disability, private and VA treatment 
records show that since 1986, the Veteran has been treated 
for various eye conditions, including blurred vision, right 
eye subretinal neovascularization, and glaucoma.  However, 
the record reflects that the Veteran's eye disability may 
have preexisted his military service.  In this regard, the 
Veteran's service treatment records from the Veteran's 
periods of active service (February 1971 to February 1973 and 
November 1974 to November 1977) show that on his October 1974 
enlistment examination, as well as on his October 1977 
separation examination, the Veteran reported a history of eye 
trouble and that he underwent eye surgery in 1958.  His 
service treatment records also show that the Veteran wore 
glasses or contact lenses and had vision in both eyes.  A 
November 1974 Record of Optometric Examination shows that 
that there was no change in the Veteran's prescription and 
that he could keep the same lenses.  In a July 1977 service 
treatment record, the Veteran reported that he saw double and 
floaters and that he occasionally saw things shake and that 
his eyes focused slowly.  Additionally,  service treatment 
records from the Veteran's service in the Kentucky Army 
National Guard dated from 1982 to 1998) show that the Veteran 
had a history of eye trouble and that he had right eye laser 
surgery in 1986 for histoplasmosis and a right eye scar as a 
result of such surgery.  However, the record does not 
demonstrate that the Veteran has been afforded a VA 
examination to determine the nature and etiology of his 
bilateral eye disability.  Therefore, in light of the fact 
that there has been no opinion as to the nature and etiology 
of the Veteran's eye disability and the fact that such 
disability may have preexisted service, the Board finds that 
an attempt should be made to secure all records of treatment 
of an eye disability prior to service, as well as a clinical 
opinion as to nature and etiology, to include aggravation of 
any eye disability demonstrated to have existed prior to 
service.  

(2.)  Left Foot Disability

With respect to the reopened claim of entitlement to service 
connection for a left foot disability, post-service VA 
treatment records demonstrates that the Veteran has 
complained of, and sought treatment for foot pain, numbness, 
and tingling.  However, the Veteran's service treatment 
records from the Veteran's periods of active service 
(February 1971 to February 1973 and November 1974 to November 
1977) show that the Veteran's left foot disability may have 
pre-existed his military service.  In this regard, in January 
1973, the Veteran complained of, and sought treatment for, 
left foot pain, numbness, paresthesia, and hyperesthesia.  
The examiner, who indicated that the Veteran, prior to 
service, fell on a broken bottle and that glass got into his 
foot, reported that there was evidence of a laceration to the 
sensory nerve at the time of injury and that there was a 
possible neuroma.  Additionally, on the Veteran's December 
1972 separation examination, the examiner reported that the 
Veteran experienced left foot pain.  Further, an October 1977 
service treatment record also shows that the Veteran 
complained of pain in his left foot on a road march.   The 
examiner's impression was that the Veteran had metatarsalgia 
and plantar fasciitis.  The Veteran also reported a history 
of foot trouble on his October 1977 separation examination.  
Additionally, service treatment records from the Veteran's 
service in the Kentucky Army National Guard show that the 
Veteran reported a history of left foot trouble on reports of 
medical examination in April 1982, September 1986, August 
1990, October 1995, and November 1998.

However, the record does not demonstrate that the Veteran has 
been afforded a VA examination to determine the nature and 
etiology of his left foot disability.  Therefore, in light of 
the fact that there has been no opinion as to the nature and 
etiology of the Veteran's left foot disability and the fact 
that such disability may have preexisted service, the Board 
finds that an attempt should be made to secure all records of 
treatment of a left foot disability prior to service, as well 
as a clinical opinion as to nature and etiology, to include 
aggravation of any left foot disability demonstrated to have 
existed prior to service.  

(3.)  Head Disability, to include Headaches

With respect to the reopened claim of entitlement to service 
connection for a head disability, to include headaches, post-
service treatment records demonstrate that the Veteran has 
complained of, and sought treatment for, headaches.  With 
respect to an in-service injury or disease, treatment records 
from the Veteran's periods of active service (February 1971 
to February 1973 and November 1974 to November 1977). show 
that the Veteran reported a history of head surgery when he 
was eight months old.  Such records also show that the 
Veteran complained of, and sought treatment for headaches in 
1974, as well as in an undated service treatment record.  He 
also reported a history of headaches on his October 1977 
separation examination.  
However, the record does not demonstrate that the Veteran has 
been afforded a VA examination to determine the nature and 
etiology of his head disability, to include headaches.  
Therefore, in light of the fact that there has been no 
opinion as to the nature and etiology of the Veteran's head 
disability, to include headaches and the fact that such 
disability may have preexisted service, the Board finds that 
an attempt should be made to secure all records of treatment 
of a head disability, to include headaches, prior to service, 
as well as a clinical opinion as to nature and etiology, to 
include aggravation of any head disability, to include 
headaches, demonstrated to have existed prior to service.  

(4.)  Psychiatric Disability

With respect to the reopened claim of entitlement to service 
connection for a psychiatric disability, post-service 
treatment records demonstrate that the Veteran has complained 
of, and been treated for depression.  With respect to an in-
service injury or disease, service treatment records from the 
Veteran's second period of service (November 1974 to November 
1977) show that he reported a history of nervous trouble on 
his October 1974 entrance examination.  He also reported a 
history of nervous trouble and depression or excessive worry 
on his October 1977 separation examination.  A March 1976 
service treatment record reflects that the Veteran complained 
of experiencing nervousness.  A November 1977 service 
treatment record also shows that the Veteran complained of 
being nervous and was agitated.  He reported that he had been 
under a lot of pressure during the prior three months in both 
his job and his personal life.  

However, the record does not demonstrate that the Veteran has 
been afforded a VA examination to determine the nature and 
etiology of his psychiatric disability.  Therefore, in light 
of the fact that there has been no opinion as to the nature 
and etiology of the Veteran's psychiatric disability and the 
fact that such disability may have preexisted his second 
period of service, the Board finds that an attempt should be 
made to secure all records of treatment of a psychiatric 
disability prior to service, as well as a clinical opinion as 
to nature and etiology, to include aggravation of any 
psychiatric disability demonstrated to have existed prior to 
service.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain verification of the specific 
dates, and type (i.e. active duty for 
training or inactive duty training), of 
the Veteran's Reserve service from June 
7, 1998 to December 18, 1998.

2.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his bilateral knee, 
bilateral eye, head, to include 
headaches, left foot, and psychiatric 
disabilities prior to, and since, his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, seek to obtain 
copies of all treatment records referred 
to by the Veteran, not already of record.

3.  The Veteran should then be afforded 
a VA orthopedic examination to determine 
the nature and etiology of left foot and 
bilateral knee disabilities.  

The examiner should identify all left 
foot and bilateral knee disabilities 
found to be present.  The examiner should 
then be requested to furnish an opinion 
concerning whether it is at least as 
likely as not that a preexisting left 
foot disability was aggravated by the 
Veteran's service in the military or, in 
the alternative, whether it is at least 
as likely as not that the Veteran's 
current left foot disability is 
etiologically related to his service in 
the military, to include the documented 
in-service left foot symptomatology.

The examiner should also be requested to 
furnish an opinion concerning whether it 
is at least as likely as not that the 
Veteran's current bilateral knee 
disability is etiologically related to 
his service in the military, to include 
the documented in-service bilateral knee 
symptomatology.

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior, and pursuant, to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination. 

4.  The Veteran should then be afforded 
a VA eye examination to determine the 
nature and etiology of his current 
bilateral eye disabilities.  

The examiner should identify all eye 
disabilities found to be present.  The 
examiner should then be requested to 
furnish an opinion concerning whether it 
is at least as likely as not that a 
preexisting eye disability was aggravated 
by the Veteran's service in the military 
or, in the alternative, whether it is at 
least as likely as not that the Veteran's 
current eye disability is etiologically 
related to his service in the military, 
to include the documented in-service eye 
symptomatology.

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior, and pursuant, to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination. 

5.  The Veteran should then be afforded 
a VA examination by the appropriate 
specialist to determine the nature and 
etiology of his current head disability, 
including headaches.
 
The examiner should identify all head 
disabilities, including headaches, found 
to be present.  The examiner should then 
be requested to furnish an opinion 
concerning whether it is at least as 
likely as not that a preexisting head 
disability was aggravated by the 
Veteran's service in the military or, in 
the alternative, whether it is at least 
as likely as not that the Veteran's 
current head disability, including 
headaches, is etiologically related to 
his service in the military to include 
the documented in-service head/headache 
symptomatology.

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior, and pursuant, to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination. 

6.  The Veteran should then be afforded 
a VA psychiatric examination to determine 
the nature and etiology of his current 
psychiatric disability.
 
The examiner should identify all 
psychiatric disabilities found to be 
present.  The examiner should then be 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the Veteran had a 
psychiatric disability that pre-existed 
his second period of service (November 
1974 to November 1977), and if so, 
whether such preexisting psychiatric 
disability was aggravated by the 
Veteran's service in the military or, in 
the alternative, whether it is at least 
as likely as not that the Veteran's 
current psychiatric disability is 
etiologically related to his service in 
the military, to include the documented 
in-service left psychiatric 
symptomatology. 

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior, and pursuant, to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination. 

7.  Following completion of the above, 
readjudicate the reopened claims of 
entitlement to service connection for 
bilateral eye disability, a psychiatric 
disability, and a head disability, to 
include headaches, and the issue of 
entitlement to service connection for 
bilateral knee disability.  If any 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


